Ah action may be maintained by one partner against another for a breach of a covenant to continue a partnership for a fixed period.
The measure of damages depends on the extent of the injury in these as well as in all other cases of broken covenants.
The probable amount of prospective profits may be proved and taken into consideration by the jury, in fixing the quantum of damages.
Evidence of the past profits of the copartnership may be given as bearing upon the amount of prospective profits.
The claim for damages is not absolutely limited to the profits which would have been made between the time of the wrongful dissolution of the copartnership and the time when the plaintiff commenced business anew on his own account.
A request to charge the jury must be in such form *110that the judge may properly charge in the terms of the request, without qualification, or his refusal will not be error.
(S. C., 10 N. Y. 489.)